DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter  
Claims 6-25 are allowable. 


Regarding claim 6, Matsui et al (US20030026162 FIG 6 & 10-11 discloses base clock signal, internal reception clock, phase difference between base clock and internal reception clock, and phase adjustment feed into DLL circuit 202).
Kim et al (US20080080263; FIG 2-3B discloses phase difference between system clock and delay clock signal and comprising reference signal)
Yoshizawa et al (US8149033 FIG 1 & 6-7; Claim 1 discloses having DLL circuit that adds a delay amount to a phase of a reference signal). 
Kawal et al (US2010299644 FIG 4; [0045]; discloses DLL circuit 31 generating delay signals). 
Baek et al (US20170062050 FIG 1; claim 6; discloses reference code, and delay input signal by adjusting delay time and output the delay input as an output signal).


However, with respect to claim 6, none of the prior art teaches, suggests or renders obvious, either alone in combination  generating an alternating sequence signal in which high levels and low levels appear alternately, associated with an output delay of the memory system; generating a reference signal having a predetermined frequency and a reference delay; generating a comparison result signal indicating a range of a difference between 

However, with respect to claim 14, none of the prior art teaches, suggests or renders obvious, either alone in combination configured to output an alternating sequence signal having an output delay; a reference signal generating circuit, configured to generate a reference signal having a predetermined frequency and a reference delay; a comparison circuit, configured to receive the alternating sequence signal in which high levels and low levels appear alternately associated with the output delay and the reference signal, to generate a comparison result signal indicating a range of a difference between the output delay and the reference delay based on 

However, with respect to claim 20, none of the prior art teaches, suggests or renders obvious, either alone in combination and wherein the comparison circuit receives an alternating sequence signal in which high levels and low levels appear alternately, associated with an output delay of the memory system and a reference signal having a reference delay, and generates the a comparison result signal indicating a range of a difference between the output delay and the reference delay based on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUNA A TECHANE whose telephone number is (571)272-7856. The examiner can normally be reached 571-272-7856.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUNA A TECHANE/Primary Examiner, Art Unit 2827